DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claim 1 and cancellation of Claim 4 is acknowledged.
Applicant's arguments filed 3/12/2022 have been fully considered but they are not persuasive. The applicant argues that Abe does not disclose that the concentration of the dopant is at its peak at the interface between the two semiconductor layers 1 and 2, as shown in FIG. 4 od Abe and that Kim does not disclose that the concentration of the dopant is at its peak at the interface between two semiconductor layers, either. The examiner agrees. However, the applicant's argument merely describe that the references fail to disclose and do not provide any evidence that the claimed limitation has an unexpected result. Applicant's arguments fail to describe any criticality or unexpected results regarding the claim limitation. Therefore, the applicant's arguments fail to render the claimed limitation nonobvious, i.e. the applicant has not argued in a way to disclose nonobviousness.
Note that the claims are drawn to a method of measurement of a semiconductor substrate and not to the manufacturing of the named substrate. Having the concentration of the dopant at its peak at the interface between the first semiconductor layer and the second semiconductor layer would make the interferometry measurement of the thickness measurement of the second semiconductor layer (1) of Abe covering a surface of a first semiconductor layer (2) of Abe more accurate detection of the position of the interface between the two films, as the dopant will have different properties than the semiconductor layers. This is exceedingly well known as evidenced by all the additional art provided on PTO-892, specifically, increasing surface roughness at the interface between two layers to improve measurement, increasing refractive index mismatch at the layer interfaces to improve measurement, increasing refractivity at the layer interfaces or the reflection efficiency on the film interface to improve measurement.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the concentration of the dopant at its peak at the interface between the first semiconductor layer and the second semiconductor layer as it would make the interferometry measurement of the thickness measurement of the second semiconductor layer (1) covering a surface of a first semiconductor layer (2) more accurate detection of the position of the interface between the two films making the measurement more accurate and reliable.
The rejection is maintained. 
Note that the reasoning is adjusted to clarify and emphasize the point that the claimed limitation was already present in the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as obvious over Abe (US 3,501,637 A) in view of Kim (US 2016/0202038 A1).
Regarding Independent Claim 1, Abe discloses a method of measuring a film thickness of a second semiconductor layer (1) covering a surface of a first semiconductor layer by using a film thickness measuring device (Fig. 5), wherein 
the first semiconductor layer and the second semiconductor layer are mainly constituted of a same material (the semiconductor is formed from a silicon ingot, col. 3, lines 48-49; not limited to silicon alone but other semiconductors such as germanium, gallium, arsenide, etc., col. 8, lines 29-30) and are of a same conductivity type (col. 1, lines 36-40; two layers are of the same conductivity type, N on N+ type for example, col. 2, lines 18-19 and 48-53; col. 3, lines 1-5), 
the first semiconductor layer and the second semiconductor layer contain a dopant (impurities, see method of making, col 3, line 4),
the film thickness measuring device comprises a light source (hydrogen lamp 12), a photodetector (infrared ray detector 13), and a film thickness calculator (implicit, col. 3, lines 1-6, col. 5, lines 21-31),
the method comprising:
measuring the film thickness of the second semiconductor layer with the film thickness measuring device (Fig. 5),
wherein
the film thickness measuring device is configured such that light emitted from the light source is reflected by the semiconductor substrate and the light reflected by the semiconductor substrate enters the photodetector (Fig. 5),
the light reflected by the semiconductor substrate includes first reflected light reflected by a surface of the second semiconductor layer and second reflected light reflected by an interface between the second semiconductor layer and the first semiconductor layer (the interference between infrared rays respectively reflected from the surface of the layer 1 and from the interface between layers 1 and 2, col. 5, lines 6-9), and
the film thickness calculator calculates the film thickness of the second semiconductor layer based on the light detected by the photodetector (col. 3, lines 1-6, col. 5, lines 21-31).
Abe discloses a device comprising two concave mirrors 15, a rotatable chopping mirror 14 and two mirrors 16 and that in the semiconductor wafer, the interface between N and N+ layers, which is made by deep N+ diffusion (col. 2, lines 19-20); however, it is silent regarding a concentration of the dopant is at its peak at the interface between the first semiconductor layer and the second semiconductor layer and using a stage and a half mirror, fixing a semiconductor substrate including the first semiconductor layer and the second semiconductor layer to the stage; and light emitted from the light source is reflected by the half mirror, and the light reflected by the semiconductor substrate passes through the half mirror before entering the photodetector.
Note that the claims are drawn to a method of measurement of a semiconductor substrate and not to the manufacturing of the named substrate. Having the concentration of the dopant is at its peak at the interface between the first semiconductor layer and the second semiconductor layer would make the interferometry measurement of the thickness measurement of the second semiconductor layer (1) covering a surface of a first semiconductor layer (2) more accurate detection of the position of the interface between the two films, as the dopant will have different properties than the semiconductor layers. This is exceedingly well known as evidenced by all the additional art provided on PTO-892, specifically, increasing surface roughness at the interface between two layers to improve measurement, increasing refractive index mismatch at the layer interfaces to improve measurement, increasing refractivity at the layer interfaces or the reflection efficiency on the film interface to improve measurement.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the concentration of the dopant at its peak at the interface between the first semiconductor layer and the second semiconductor layer as it would make the interferometry measurement of the thickness measurement of the second semiconductor layer (1) covering a surface of a first semiconductor layer (2) more accurate detection of the position of the interface between the two films making the measurement more accurate and reliable.
Kim discloses a thickness measuring apparatus and a thickness measuring method of a substrate, such as a semiconductor substrate (abstract, [0046]) and teaches fixing a semiconductor substrate to a moving stage (Fig. 1, 182) that may move the measurement target (180) to change a measurement position to correspond to a focal point of the imaging lens ([0056]) and is capable of transferring a large-area substrate to measure a thickness distribution in a fine area, the moving stage (182) is capable of adjusting a fine position using a piezoelectric element or the like ([0059]). Light from a light source (110) is reflected by a half mirror (beam splitter 130), then is reflected by the semiconductor substrate (180) fixed to the stage (182) after having been reflected by the half mirror (beam splitter 130), and the light reflected by the semiconductor substrate(180) passes through the half mirror (beam splitter 130) and enters the photodetector (camera 160, see Fig. 1, [0042]). The system of Kim is simpler and does not require rotatable chopping mirrors and the alignment that these would entail.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to use the teachings of Kim in the thickness measurement method of Abe and use a stage and a half mirror, fix the semiconductor substrate including the first semiconductor layer and the second semiconductor layer to the stage; and modify the measurement device such that light emitted from the light source is reflected by the half mirror, and the light reflected by the semiconductor substrate passes through the half mirror before entering the photodetector for the purpose of adjusting a fine position of the substrate corresponding the precise desired measurement position and simplify the device without requiring complex alignment. Furthermore, the examiner takes official notice that the simplified configuration of light emitted from the light source being reflected by the half mirror, and the light reflected by the semiconductor substrate passes through the half mirror before entering the photodetector is exceedingly well known in the art (as evidenced by the additional prior art provided).
Regarding Claim 2, the combination of Abe and Kim discloses the method of claim 1, wherein 
the light source emits visible light or ultraviolet light (Abe, col.2, line 56).
The combination of Abe and Kim specifies that the semiconductor is not limited to silicon alone but other semiconductors such as germanium, gallium, arsenide, etc., can also be used, (col. 8, lines 29-30); however, it does not explicitly disclose that the same material is a wide gap semiconductor.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a wide gap semiconductor as it would be obvious to try using different semiconductors such as widely available wide gap semiconductors for the purpose of withstand a larger electric field (inherent property of wide gap semiconductors as compared to regular).
Regarding Claim 5, the combination of Abe and Kim discloses the method of claim 1; however, it is silent regarding, wherein the same material is an oxide semiconductor.
Note that the claims are drawn to a method of measurement of a semiconductor substrate and not to the manufacturing of the named substrate. The use and availability of oxide semiconductors is well-known in the art. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to apply the method of measurement of the film thickness of the second semiconductor layer covering the surface of the first semiconductor layer in the combination of Abe and Kim to an oxide semiconductor.
Regarding Claims 6 and 7, the combination of Abe and Kim discloses the method of claim 5, wherein
the first semiconductor layer and the second semiconductor layer are of n-type (Abe, Fig. 1); however, it is silent regarding the first semiconductor layer and the second semiconductor layer contain a group IV element, wherein the group IV element is carbon or silicon.
Note that the claims are drawn to a method of measurement of a semiconductor substrate and not to the manufacturing of the named substrate. The use and availability of a group IV element dopant such as carbon or silicon is well-known in the art and the method of measurement would not be modified by having a specific dopant. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to apply the method of measurement of the film thickness of the second semiconductor layer covering the surface of the first semiconductor layer in the combination of Abe and Kim to semiconductor with a group IV element dopant such as carbon or silicon.
Regarding Claim 8, the combination of Abe and Kim discloses the method of claim 5; however, it is silent regarding, wherein a concentration of oxygen atoms in the semiconductor substrate is at its peak at the interface between the first semiconductor layer and the second semiconductor layer.
Note that the claims are drawn to a method of measurement of a semiconductor substrate and not to the manufacturing of the named substrate. Having the concentration of oxygen atoms in the semiconductor substrate is at its peak at the interface between the first semiconductor layer and the second semiconductor layer would make the interferometry measurement of the thickness measurement of the second semiconductor layer (1) covering a surface of a first semiconductor layer (2) more accurate detection of the position of the interface between the two films.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the concentration of oxygen atoms in the semiconductor substrate is at its peak at the interface between the first semiconductor layer and the second semiconductor layer as it would make the interferometry measurement of the thickness measurement of the second semiconductor layer (1) covering a surface of a first semiconductor layer (2) more accurate detection of the position of the interface between the two films making the measurement more accurate and reliable.
Regarding Claim 9, the combination of Abe and Kim discloses the method of claim 5; however, it is silent regarding, wherein the oxide semiconductor is gallium oxide.
Note that the claims are drawn to a method of measurement of a semiconductor substrate and not to the manufacturing of the named substrate. The use and availability of gallium oxide is well-known in the art and the method of measurement would not be modified by having a specific dopant.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to apply the method of measurement of the film thickness of the second semiconductor layer covering the surface of the first semiconductor layer in the combination of Abe and Kim to gallium oxide.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6,287,988 B1 discloses increasing surface roughness at the interface between two layers to improve measurement.
US 5,316,703 A discloses increasing refractive index mismatch at the layer interfaces to improve measurement.
US 2003/0132683 A1, US 2005/0168110 A1, and US 2007/0221494 A1 disclose increasing refractivity at the layer interfaces to improve measurement.
US 2015/0155426 A1 discloses increasing the reflection efficiency on the film interface.
US 4,196,438 A and US 4,142,195 A disclose maximizing dopant concentration at the layers interface
US 2014/0162442 A1, US 2013/0320408 A1, disclose a higher peak concentration of dopants at the interface.

Ohtsuka1 (US 2012/0218561 A1), cited in the IDS as well as Ohtsuka2 (US 2011/0299097 A1), Ohtsuka3 (US 2013/0169968 A1), and Kondo (US 4,984,894 A) disclose a method of measuring film thickness with a device corresponding to the claimed device; however, it does not teach a measurement method of the thickness of a second semiconductor layer covering a surface of a first semiconductor layer by using a film thickness measuring device, wherein the first semiconductor layer and the second semiconductor layer are mainly constituted of a same material and are of a same conductivity type.
Zeylikovich (US 2001/0046054 A1), Markus1 (US 2018/0321145 A1), Markus2 (US 2019/0162660 A1) disclose a method of measuring film thickness and refractive index of multiple layers with a device similar to the claimed device; however, it does not teach a measurement method of the thickness of a second semiconductor layer covering a surface of a first semiconductor layer by using a film thickness measuring device, wherein the first semiconductor layer and the second semiconductor layer are mainly constituted of a same material and are of a same conductivity type.
Skuson (US 3,473,977 A) discloses a method of fabrication of complex semiconductor structures such as integrated circuits, some of which are with adjacent layers of material of the same conductivity type and different resistivity; however, the thickness measurement is performed before the layers have the same conductivity type, i.e. before they are transformed to their final form.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877